


109 HR 5864 IH: To provide for innovation in health care through State

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5864
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Ms. Baldwin (for
			 herself, Mr. Price of Georgia,
			 Mr. Tierney, and
			 Mr. Beauprez) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for innovation in health care through State
		  initiatives that expand coverage and access.
	
	
		1.Short titleThis Act may be cited as the Health
			 Partnership Through Creative Federalism Act.
		2.State health
			 reform projects
			(a)Purposes;
			 Establishment of State Health Care Expansion and Improvement Program
				(1)PurposesThe
			 purposes of the programs approved under this section shall include, but not be
			 limited to—
					(A)achieving the
			 goals of increased health coverage and access; and
					(B)testing
			 alternative reforms, such as building on the public or private health systems,
			 or creating new systems, to achieve the objectives of this Act.
					(2)Intent of
			 CongressIt is the intent of
			 Congress that—
					(A)the programs
			 approved under this Act each comprise significant coverage expansions;
					(B)taken as a whole,
			 such programs should be diverse and balanced in their approaches to covering
			 the uninsured; and
					(C)each such program
			 should be rigorously and objectively evaluated, so that the State programs
			 developed pursuant to this Act may guide the development of future State and
			 national policy.
					(b)Applications by
			 States and Local Governments
				(1)Entities that
			 may apply
					(A)In
			 generalA State may apply for a State health care expansion and
			 improvement program for the entire State (or for regions of the State) under
			 paragraph (2).
					(B)Regional and
			 sub-state groupsA regional entity consisting of more than one
			 State or one or more local governments within a State may apply for a
			 multi-State or a sub-state health care expansion and improvement program for
			 the region or area involved.
					(C)DefinitionIn
			 this Act, the term State means the 50 States, the District of
			 Columbia, and the Commonwealth of Puerto Rico. Such term shall include a
			 regional entity described in subparagraph (B).
					(2)Submission of
			 applicationIn accordance with this section, each State or
			 regional entity desiring to implement a State health care expansion and
			 improvement program may submit an application to the State Health Coverage
			 Innovation Commission under subsection (c) (referred to in this section as the
			 Commission) for approval.
				(3)Local government
			 applicationsWhere a State fails to submit an application under
			 this section, a unit of local government of such State, or a consortium of such
			 units of local governments, may submit an application directly to the
			 Commission for programs or projects under this subsection. Such an application
			 shall be subject to the requirements of this section.
				(c)State Health
			 Coverage Innovation Commission
				(1)In
			 generalWithin 90 days after
			 the date of the enactment of this Act, the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall
			 establish a State Health Coverage Innovation Commission that—
					(A)shall be comprised
			 of—
						(i)the
			 Secretary;
						(ii)four State
			 governors to be appointed by the National Governors Association on a bipartisan
			 basis;
						(iii)two members of a State legislature to be
			 appointed, on a joint and bipartisan basis, by the National Conference of State
			 Legislators and the American Legislative Exchange Council;
						(iv)two
			 county officials to be appointed by the National Association of Counties on a
			 bipartisan basis;
						(v)two mayors to be appointed, on a joint and
			 bipartisan basis, by the National League of Cities and by the United States
			 Conference of Mayors;
						(vi)two
			 individuals to be appointed by the Speaker of the House of
			 Representatives;
						(vii)two individuals
			 to be appointed by the Minority Leader of the House of Representatives;
						(viii)two individuals
			 to be appointed by the Majority Leader of the Senate; and
						(ix)two
			 individuals to be appointed by the Minority Leader of the Senate;
						(B)shall request States to submit proposals,
			 which may include a variety of reform options such as tax credit approaches,
			 expansions of public programs such as Medicaid and the State Children’s Health
			 Insurance Program, the creation of purchasing pooling arrangements similar to
			 the Federal Employees Health Benefits Program, individual market purchasing
			 options, single risk pool or single payer systems, health savings accounts, a
			 combination of the options described in this subparagraph, or other
			 alternatives determined appropriate by the Commission, including options
			 suggested by States or the public, and nothing in this subparagraph shall be
			 construed to prevent the Commission from approving a reform proposal not
			 included in this subparagraph;
					(C)shall conduct a
			 thorough review of the grant application from a State and carry on a dialogue
			 with all State applicants concerning possible modifications and
			 adjustments;
					(D)shall submit the
			 recommendations and legislative proposal described in subsection
			 (d)(4)(C);
					(E)shall be responsible for receiving
			 information to determine the status and progress achieved under program or
			 projects granted under this section;
					(F)shall report to
			 the public concerning progress made by States with respect to the performance
			 measures and goals established under this Act, the periodic progress of the
			 State relative to its State performance measures and goals, and the State
			 program application procedures, by region and State jurisdiction;
					(G)shall promote
			 information exchange between States and the Federal Government;
					(H)shall be
			 responsible for making recommendations to the Secretary and the Congress, using
			 equivalency or minimum standards, for minimizing the negative effect of State
			 program on national employer groups, provider organizations, and insurers
			 because of differing State requirements under the programs; and
					(I)may require States to submit additional
			 information or reports concerning the status and progress achieved under health
			 care expansion and improvement programs granted under this section, as
			 needed.
					(2)Period of
			 appointment; representation requirements; vacanciesMembers shall
			 be appointed for a term of 5 years. In appointing such members under paragraph
			 (1)(A), the designated appointing individuals shall ensure the representation
			 of urban and rural areas and an appropriate geographic distribution of such
			 members. Any vacancy in the Commission shall not affect its powers, but shall
			 be filled in the same manner as the original appointment.
				(3)Chairperson,
			 meetings
					(A)ChairpersonThe
			 Commission shall select a Chairperson from among its members.
					(B)QuorumTwo-thirds of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(C)MeetingsNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed, the Commission shall hold its first meeting. The Commission
			 shall meet at the call of the Chairperson.
					(4)Powers of the
			 commission
					(A)Negotiations with
			 statesThe Commission may conduct detailed discussions and
			 negotiations with States submitting applications under this section, either
			 individually or in groups, to facilitate a final set of recommendations for
			 purposes of subsection (d)(4)(C).
					(B)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out the purposes of this subsection.
					(C)MeetingsIn
			 addition to other meetings the Commission may hold, the Commission shall hold
			 an annual meeting with the participating States under this section for the
			 purpose of having States report progress toward the purposes in subsection (a)
			 and for an exchange of information.
					(D)InformationThe
			 Commission may secure directly from any Federal department or agency such
			 information as the Commission considers necessary to carry out the provisions
			 of this subsection. Upon request of the Chairperson of the Commission, the head
			 of such department or agency shall furnish such information to the Commission
			 if the head of the department or agency involved determines it
			 appropriate.
					(E)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(5)Personnel
			 matters
					(A)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government or of a State or local government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
					(B)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(C)StaffThe
			 Chairperson of the Commission may, without regard to the civil service laws and
			 regulations, appoint and terminate an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
					(D)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(E)Temporary and
			 intermittent servicesThe Chairperson of the Commission may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
					(6)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $3,000,000 for fiscal year 2007 and each fiscal year
			 thereafter.
				(d)Requirements for
			 Programs
				(1)State
			 planA State that seeks to
			 operate a program under this section shall prepare and submit to the
			 Commission, as part of the application under subsection (b), a State health
			 care plan that shall have as its goal increased coverage, and in service of
			 that goal such additional goals as improvements in quality, efficiency,
			 cost-effectiveness, and the appropriate use of information technology. To
			 achieve such goal, the State plan shall comply with the following:
					(A)Coverage
						(i)In
			 generalWith respect to coverage, the State plan shall—
							(I)provide and
			 describe the manner in which the State will ensure that an increased number of
			 individuals residing within the State will have expanded access to health care
			 coverage with a specific 5-year target for reduction in the number or
			 proportion of uninsured individuals through either private or public program
			 expansion, or both, in accordance with or in addition to the options
			 established by the Commission;
							(II)describe the
			 number and percentage of current uninsured individuals who will achieve
			 coverage under a State health program;
							(III)describe the
			 coverage that will be provided to beneficiaries under a State health
			 program;
							(IV)identify Federal,
			 State, or local and private programs that currently provide health care
			 services in the State and describe how such programs could be coordinated with
			 a State health program, to the extent practicable; and
							(V)provide for
			 improvements in the availability of appropriate health care coverage that will
			 increase access to care in urban, suburban, rural, and frontier areas of the
			 State with medically underserved populations or where there may be an
			 inadequate supply of health care providers.
							(ii)Coverage
			 optionsThe coverage under the State plan may be—
							(I)health insurance coverage that meets the
			 aggregate actuarial value requirement of section 2103(a)(2)(B) of the Social
			 Security Act (42 U.S.C. 1397cc(a)(2)(B));
							(II)a combination of health insurance coverage
			 and a consumer-directed health care spending account, if the actuarial value of
			 such coverage plus the amount of annual deposits into such account from sources
			 other than the beneficiary is not less than the actuarial value amount
			 described in subclause (I); or
							(III)health care access not less on average than
			 that provided through coverage described in subclause (I).
							(iii)ConstructionNothing in this clause shall be construed
			 to limit in any way the authority of the Secretary of Health and Human Services
			 to issue waivers under section 1115 of the Social Security Act.
						(B)QualityWith respect to quality, the State plan may
			 describe efforts to improve health care quality in the State, including an
			 explanation of how such efforts would change (if at all) under the State
			 plan.
					(C)CostsWith
			 respect to costs, the State plan shall—
						(i)describe such steps as the State may
			 undertake to improve the efficiency of health care;
						(ii)describe the
			 public and private sector financing to be provided for the State health
			 program;
						(iii)estimate the
			 amount of Federal, State, and local expenditures, as well as, the costs to
			 business and individuals under the State health program; and
						(iv)describe how the
			 State plan will ensure the financial solvency of the State health
			 program.
						(D)Health
			 information technologyWith
			 respect to health information technology, the State plan may describe efforts
			 to improve the appropriate use of health information technology, including an
			 explanation of how such efforts would change (if at all) under the State
			 plan.
					(E)Exceptions to
			 Federal policiesThe State
			 plan shall describe the exceptions to otherwise applicable Federal statutes,
			 regulations, and policies that would apply within the geographic area and time
			 period governed by the plan.
					(2)Technical
			 assistanceThe Secretary shall, if requested, provide technical
			 assistance to States to assist such States in developing applications and plans
			 under this section, including technical assistance by private sector entities
			 if determined appropriate by the Commission.
				(3)Initial
			 reviewWith respect to a State application under subsection (b),
			 the Secretary and the Commission shall complete an initial review of such State
			 application within 60 days of the receipt of such application, analyze the
			 scope of the proposal, and determine whether additional information is needed
			 from the State. The Commission shall advise the State within such period of the
			 need to submit additional information.
				(4)Final
			 determination
					(A)In
			 generalIn a timely manner consistent with subparagraph (C), the
			 Commission shall determine whether to submit a State proposal to Congress for
			 approval.
					(B)Voting
						(i)In
			 generalThe determination to
			 submit a State proposal to Congress under subparagraph (A) shall be approved by
			 2/3 of the members of the Commission who are present and
			 eligible to vote and a majority of the entire Commission.
						(ii)EligibilityA
			 member of the Commission shall not participate in a determination under
			 subparagraph (A) if—
							(I)in the case of a
			 member who is a Governor, such determination relates to the State of which the
			 member is the Governor; or
							(II)in the case of
			 member not described in subclause (I), such determination relates to the
			 geographic area of a State of which such member serves as a State or local
			 official or as a Member of Congress.
							(C)SubmissionNot
			 later than 90 days prior to October 1 of each fiscal year, the Commission may
			 submit to Congress a list, in the form of a legislative proposal, of the State
			 applications that the Commission recommends for approval under this
			 section.
					(5)Program or
			 project periodA State program or project may be approved for a
			 period of 5 years and may be extended for a subsequent period of time upon
			 approval by the Commission, based upon achievement of targets.
				(e)Expedited
			 Congressional Consideration
				(1)Introduction and
			 expedited consideration in the House of Representatives
					(A)Introduction in
			 House of RepresentativesThe legislative proposal submitted
			 pursuant to subsection (d)(4)(C) shall be in the form of a joint resolution (in
			 this subsection referred to as the resolution). Such resolution
			 shall be introduced in the House of Representatives by the Speaker immediately
			 upon receipt of the language and shall be referred non-sequentially to the
			 appropriate committee (or committees) of House of Representatives. If the
			 resolution is not introduced in accordance with the preceding sentence, the
			 resolution may be introduced by any member of the House of
			 Representatives.
					(B)Committee
			 considerationNot later than 15 calendar days after the
			 introduction of the resolution described in subparagraph (A), each committee of
			 House of Representatives to which the resolution was referred shall report the
			 resolution. The report may include, at the committee’s discretion, a
			 recommendation for action by the House. If a committee has not reported such
			 resolution (or an identical resolution) at the end of 15 calendar days after
			 its introduction or at the end of the first day after there has been reported
			 to the House a resolution, whichever is earlier, such committee shall be deemed
			 to be discharged from further consideration of such resolution and such
			 resolution shall be placed on the appropriate calendar of the House of
			 Representatives.
					(C)Expedited
			 procedure in HouseNot later
			 than 5 legislative days after the date on which all committees have been
			 discharged from consideration of a resolution, the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the resolution. It shall also be in order for any member of
			 the House of Representatives to move to proceed to the consideration of the
			 resolution at any time after the conclusion of such 5-day period. All points of
			 order against the resolution (and against consideration of the resolution) are
			 waived. A motion to proceed to the consideration of the resolution is highly
			 privileged in the House of Representatives and is not debatable. The motion is
			 not subject to amendment, to a motion to postpone consideration of the
			 resolution, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion to proceed is agreed to or
			 not agreed to shall not be in order. If the motion to proceed is agreed to, the
			 House of Representatives shall immediately proceed to consideration of the
			 resolution without intervening motion, order, or other business, and the
			 resolution shall remain the unfinished business of the House of Representatives
			 until disposed of. A motion to recommit the resolution shall not be in order.
			 Upon its passage in the House, the clerk of the House shall provide for its
			 immediate transmittal to the Senate.
					(2)Expedited
			 consideration in the Senate
					(A)Referral to
			 committeeIf the resolution
			 is agreed to by the House of Representatives, upon its receipt in the Senate
			 the Majority Leader of the Senate, or the Leader’s designee, the resolution
			 shall be referred to the appropriate committee of Senate.
					(B)Committee
			 considerationNot later than 15 calendar days after the referral
			 of the resolution under subparagraph (A), the committee of the Senate to which
			 the resolution was referred shall report the resolution. The report may
			 include, at the committee’s discretion, a recommendation for action by the
			 Senate. If a committee has not reported such resolution (or an identical
			 resolution) at the end of 15 calendar days after its referral or at the end of
			 the first day after there has been reported to the Senate a resolution,
			 whichever is earlier, such committee shall be deemed to be discharged from
			 further consideration of such resolution and such resolution shall be placed on
			 the appropriate calendar of the Senate.
					(C)Expedited floor
			 considerationNot later than 5 legislative days after the date on
			 which all committees have been discharged from consideration of a resolution,
			 the Majority Leader of the Senate, or the Majority Leader’s designee, shall
			 move to proceed to the consideration of the resolution. It shall also be in
			 order for any member of the Senate to move to proceed to the consideration of
			 the resolution at any time after the conclusion of such 5-day period. All
			 points of order against the resolution (and against consideration of the
			 resolution) are waived. A motion to proceed to the consideration of the
			 resolution in the Senate is privileged and is not debatable. The motion is not
			 subject to amendment, to a motion to postpone consideration of the resolution,
			 or to a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion to proceed is agreed to or not agreed
			 to shall not be in order. If the motion to proceed is agreed to, the Senate
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the Senate until disposed of.
					(3)Rules of the
			 senate and house of representativesThis subsection is enacted by
			 Congress—
					(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and is deemed to be part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution under this subsection, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
					(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					(4)Federal budget
			 neutralityExcept insofar as
			 it allots appropriations made pursuant to subsection (k), the legislative
			 proposal submitted pursuant to subsection (d)(4)(C) may not increase the
			 cumulative, net Federal budget deficit during the multi-year operation of all
			 the State applications contained therein, taking into account such
			 applications’ impact on Federal mandatory and discretionary spending, Federal
			 revenue, and Federal tax expenditures.
				(f)Funding
				(1)In
			 generalThe Secretary shall
			 provide a grant to a State that has an application approved under subsection
			 (e) to enable such State to carry out an innovative State health program in the
			 State, to the extent that such a grant is included in the recommendation of the
			 Commission.
				(2)Amount of
			 grantThe amount of a grant provided to a State under paragraph
			 (1) shall be determined based upon the recommendations of the Commission,
			 subject to the amount appropriated under subsection (k).
				(3)Performance-based
			 funding allocationIn
			 awarding grants under paragraph (1), the Commission shall direct the Secretary
			 to—
					(A)fund a balanced
			 diversity of approaches as provided for by the Commission in subsection
			 (c)(1)(B); and
					(B)link allocations
			 to the State to the meeting of the goals and performance measures relating to
			 health care coverage and health care costs established under this Act through
			 the State project application process.
					(4)ReportOne
			 year prior to the end of the 5-year period beginning on the date on which the
			 first State begins to implement a plan approved under subsection (e), the
			 Commission shall prepare and submit to the appropriate committees of Congress,
			 a report on the progress made by States in meeting the goals of expanded
			 coverage and cost containment through performance measures established during
			 the 5-year period of the State plan. Such report may contain the recommendation
			 of the Commission concerning any future action that Congress should take
			 concerning health care reform, including whether or not to extend the program
			 established under this subsection.
				(g)Monitoring and
			 Evaluation
				(1)Annual reports
			 and participation by statesEach State that has received a
			 program approval shall—
					(A)submit to the
			 Commission an annual report based on the period representing the respective
			 State’s fiscal year, detailing compliance with the requirements established by
			 the Commission and the Secretary in the approval and in this section;
			 and
					(B)participate in the
			 annual meeting under subsection (c)(4)(C).
					(2)Evaluations by
			 commissionThe Commission shall prepare and submit to the
			 Congress annual reports that shall contain—
					(A)a description of
			 the effects of the reforms undertaken in States receiving approvals under this
			 section;
					(B)a description of
			 the recommendations of the Commission and actions taken based on these
			 recommendations;
					(C)an independent
			 evaluation of the effectiveness of such reforms in—
						(i)expanding health
			 care coverage for State residents; and
						(ii)reducing or
			 containing health care costs in the States,
						as well
			 as other relevant or significant findings;(D)recommendations
			 regarding the advisability of increasing Federal financial assistance for State
			 ongoing or future health program initiatives, including the amount and source
			 of such assistance; and
					(E)as required by the
			 Commission or the Secretary under this section, a periodic, independent
			 evaluation of the program.
					(h)Noncompliance
				(1)Corrective
			 action plansIf a State is
			 not in compliance with a requirement of this section, the Commission, on
			 recommendation of the Secretary, shall develop a corrective action plan for
			 such State.
				(2)TerminationThe Commission, on recommendation of the
			 Secretary, may revoke any program granted under this section. Such decisions
			 shall be subject to a petition for reconsideration and appeal pursuant to
			 regulations established by the Secretary.
				(i)Relationship to
			 Federal Programs
				(1)In
			 generalNothing in this Act, or in section 1115 of the
			 Social Security Act (42 U.S.C. 1315)
			 shall be construed as authorizing the Secretary, the Commission, a State, or
			 any other person or entity to alter or affect in any way the provisions of
			 title XIX of such Act (42 U.S.C. 1396 et seq.) or the regulations implementing
			 such title.
				(2)Maintenance of
			 effortNo payment may be made under subsection (f)(1) if the
			 State adopts criteria for benefits or criteria for standards and methodologies
			 for purposes of determining an individual’s eligibility for medical assistance
			 under the State plan under title XIX that are more restrictive than those
			 required under Federal law and applied as of the date of enactment of this
			 Act.
				(j)Miscellaneous
			 Provisions
				(1)Application of
			 certain requirements
					(A)Restriction on
			 application of preexisting condition exclusions
						(i)In
			 generalSubject to subparagraph (B), a State shall not permit the
			 imposition of any preexisting condition exclusion for covered benefits under a
			 program or project under this section.
						(ii)Group health
			 plans and group health insurance coverageIf the State program or
			 project provides for benefits through payment for, or a contract with, a group
			 health plan or group health insurance coverage, the program or project may
			 permit the imposition of a preexisting condition exclusion but only insofar and
			 to the extent that such exclusion is permitted under the applicable provisions
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
						(B)Compliance with
			 other requirementsCoverage offered under the program or project
			 shall comply with the requirements of subpart 2 of part A of title XXVII of the
			 Public Health Service Act insofar as
			 such requirements apply with respect to a health insurance issuer that offers
			 group health insurance coverage.
					(2)Prevention of
			 duplicative payments
					(A)Other health
			 plansNo payment shall be
			 made to a State under subsection (f)(1) for expenditures for health assistance
			 provided for an individual to the extent that a private insurer (as defined by
			 the Secretary by regulation and including a group health plan (as defined in
			 section 607(1) of the Employee Retirement
			 Income Security Act of 1974), a service benefit plan, and a health
			 maintenance organization) would have been obligated to provide such assistance
			 but for a provision of its insurance contract which has the effect of limiting
			 or excluding such obligation because the individual is eligible for or is
			 provided health assistance under the plan.
					(B)Other federal
			 governmental programsExcept as provided in any other provision
			 of law, no payment shall be made to a State under subsection (f)(1) for
			 expenditures for health assistance provided for an individual to the extent
			 that payment has been made or can reasonably be expected to be made promptly
			 (as determined in accordance with regulations) under any other federally
			 operated or financed health care insurance program. For purposes of this
			 paragraph, rules similar to the rules for overpayments under section 1903(d)(2)
			 of the Social Security Act shall
			 apply.
					(3)Application of
			 certain general provisionsThe following provisions of the
			 Social Security Act shall apply to
			 States under subsection (f)(1) in the same manner as they apply to a State
			 under such title XIX:
					(A)Title xix
			 provisions
						(i)Section
			 1902(a)(4)(C) (relating to conflict of interest standards).
						(ii)Paragraphs (2),
			 (16), and (17) of section 1903(i) (relating to limitations on payment).
						(iii)Section 1903(w)
			 (relating to limitations on provider taxes and donations).
						(iv)Section 1920A
			 (relating to presumptive eligibility for children).
						(B)Title xi
			 provisions
						(i)Section 1116
			 (relating to administrative and judicial review), but only insofar as
			 consistent with this title.
						(ii)Section 1124
			 (relating to disclosure of ownership and related information).
						(iii)Section 1126
			 (relating to disclosure of information about certain convicted
			 individuals).
						(iv)Section 1128A
			 (relating to civil monetary penalties).
						(v)Section 1128B(d)
			 (relating to criminal penalties for certain additional charges).
						(vi)Section 1132
			 (relating to periods within which claims must be filed).
						(4)Relation to
			 HIPAAHealth benefits coverage provided under a State program or
			 project under this section shall be treated as creditable coverage for purposes
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974, title XXVII of the Public
			 Health Service Act, and subtitle K of the Internal Revenue Code of
			 1986.
				(k)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary in each fiscal year. Amounts
			 appropriated for a fiscal year under this subsection and not expended may be
			 used in subsequent fiscal years to carry out this section.
			
